                            THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION
IN RE:                                                §
                                                      §
JOSEPH JOHN KUBALA                                    §      CASE NO. 19-40292-R
XXX-XX-6252                                           §
3505 SPRUCE STREET                                    §      CHAPTER 13
ROYSE CITY, TX 75189                                  §
                                                      §
ERIN COLLEEN KUBALA                                   §
XXX-XX-7868                                           §
                                                      §
DEBTORS                                               §


   TRUSTEE’S OBJECTION TO DEBTORS' MOTION TO MODIFY CHAPTER 13 PLAN AFTER
                               CONFIRMATION

TO THE HONORABLE JUDGE OF THE UNITED STATES BANKRUPTCY COURT :

   COMES NOW CAREY D. EBERT, the Standing Chapter 13 Trustee, and files this Objection to
Debtors' Motion to Modify Chapter 13 Plan After Confirmation in the above styled case, and for cause
would show the Court the following:

    The Trustee objects to the Debtors' Motion to Modify Chapter 13 Plan After Confirmation on the
following grounds:

   It does not appear that the Debtors will be able to make all payments under the plan as required by
11 USC §1325(a)(6).
It does not appear that the Debtors will be able to make all payments under the plan as required by 11
USC §1325(a)(6). Because the payments are not feasible, it appears the Debtors will ultimately have to
sell the homestead to satisfy the various arrears. Trustee requires the following additional provision:
    Trustee objects to feasibility, for among other reasons the plan contemplates a sale of a house or
inability to make payments will likely result in a sale of the homestead. To resolve the feasibility
objection, the Debtors agree if they seek to sell their homestead: (a) they will move to approve any sale
or refinancing; (b) the title company shall be deemed to have received and distributed on the Trustee's
behalf all amounts paid on claims that are to be paid through this plan, remain unpaid, and are paid at
closing; (c) the Trustee shall receive a fee on all the amounts received and distributed on her behalf ; and
(d) the title company at closing will distribute to the Trustee her fee based on the then prevailing Trustee
fee percentage.
   The Debtors have not separately filed amended Schedules I and J to verify current income and
expenditure information, or given an explanation of their ability to make the step up in Plan payment
amounts.
   Debtors have not filed a current declaration regarding status of post-petition payments. (TXEB Local
Form 3015-C)

PLA_Objection_PlanMod
   WHEREFORE, PREMISES CONSIDERED, Carey D. Ebert, The Standing Chapter 13 Trustee,
prays that the Court set a hearing on the matter and enter an order denying the Debtors' Motion to
Modify Chapter 13 Plan After Confirmation and providing such other relief as is just and equitable.


                                       Respectfully submitted,

                                       /s/ H. Jefferson LeForce
                                       Carey D. Ebert, Chapter 13 Trustee, TBN 05332500
                                       H. Jefferson LeForce, TBN 00791094
                                       Office of the Standing Chapter 13 Trustee
                                       500 North Central Expressway, Suite 350
                                       Plano, Texas 75074
                                       (972) 943-2580 / Fax (972) 943-8050




PLA_Objection_PlanMod
                                     CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing Objection to Debtors' Motion to
Modify Chapter 13 Plan After Confirmation has been served upon the following parties in interest on the
date set forth below by mailing a copy of same to them via first class mail.

JOSEPH JOHN KUBALA                                    THE MITCHELL LAW FIRM, L.P.
ERIN COLLEEN KUBALA                                   1412 MAIN STREET, SUITE 500
3505 SPRUCE STREET                                    DALLAS, TX 75202
ROYSE CITY, TX 75189

LINEBARGAR GOGGAN BLAIR & SAMPSON LLP                 RIDDLE & WILLIAMS, P.C.
2777 N. STEMMONS FREEWAY SUITE 1000                   3811 TURLE CREEK BLVD
DALLAS, TX 75207                                      STE. 500
                                                      DALLAS, TX 75219

MACKIE WOLF ZIENTZ & MANN, P.C.                       THE MITCHELL LAW FIRM, L.P.
PARKWAY OFFICE CENTER, SUITE 900                      1412 MAIN STREET, SUITE 500
14160 NORTH DALLAS PARKWAY                            DALLAS, TX 75202
DALLAS, TX 75254


Dated: July 29, 2020                     /s/ H. Jefferson LeForce
                                         Office of the Standing Chapter 13 Trustee




PLA_Objection_PlanMod
